Rugg, J.
The facts disclosed in this case are that James J. Coffey acted as the agent for his mother, Bridget Coffey, in the collection of certain rents of real estate. Without her assent he expended these rents, with the consent of his brother then living, now deceased, who was the father of the present contestants, upon property in which he and his brother were jointly interested. The only question raised by the exceptions is whether these minor children, having received by inheritance the property upon which the expenditure was made, can insist that this indebtedness to the estate of their grandmother be paid by the accountant. The accountant’s rights can be nó greater than if he were not the administrator of the estate. He cannot be permitted by virtue of his trust position to gain an advantage, which he would not' otherwise possess, with reference to his own indebtedness to the estate. Stickney v. Clement, 7 Gray, 170. If some other person than himself had been appointed administrator of the estate of Bridget Coffey, the facts, which the accountant proffered, would have constituted no answer by such appointee to *400the claims of the present contestants. The accountant was dealing with the rents of his mother’s property, in a way which he clearly had no right to do, and under such circumstances as to make himself indebted to her. It has chanced that his wrongful dealing with this income has, inadvertently and without any consent on their part or opportunity to prevent it, redounded to the advantage of the contestants. This, accident cannot be used by the accountant to shield himself from the consequences of his own indebtedness to his mother nor enable him to enforce against the heirs of his brother a claim, which might or might not have turned out to be well grounded, if his brother had survived. Abbott v. Foote, 146 Mass. 333.

Exceptions overruled.